COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
 ANTONIO JAMAAL MORRIS,                                           No. 08-19-00023-CR

                                Appellant,       §                  Appeal from the
 v.
                                                                  297th District Court
 THE STATE OF TEXAS,                             §
                                 Appellee.                      of Tarrant County, Texas
                                                 §
                                                                    (TC# 1325135D)
                                                 §

                                  MEMORANDUM OPINION

          Appellant, Antonio Jamaal Morris, has filed a motion to dismiss his appeal pursuant to

Rule 42.2. This rule permits an appellate court to dismiss a criminal appeal on the appellant’s

motion at any time before the court’s decision. TEX.R.APP.P. 42.2(a). Finding that Appellant’s

motion complies with the requirements of Rule 42.2(a), we grant the motion and dismiss the

appeal.

                                             GINA M. PALAFOX, Justice
May 24, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)